[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Andrew Hankins was convicted of violating the prohibition law, and he appeals. Affirmed.
The defendant was indicted for the violation of the prohibition law, in that he sold, offered for sale, kept for sale, or otherwise disposed of, spirituous, vinous, or malt liquors, contrary to law, etc. To this indictment the defendant interposed a plea of not guilty; but after the state had introduced its evidence and had made out its case as required by law, the defendant obtained permission of the court to withdraw his plea of not guilty, and thereupon entered a plea of guilty as charged in the indictment.
The only assignment of error disclosed by the record is the court's refusal to give at request of the defendant, the following written charge:
"Gentlemen of the jury, it is a principle of law that justice should be tempered in mercy."
There was no error in refusing this charge, as it embodies no proposition of law and is argumentative, and the court was under no duty to give it.
Finding no error, the judgment of the trial court must be affirmed.
Affirmed. *Page 582